Citation Nr: 1723529	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-58 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) from May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The rating decision declined to reopen the previously-denied claims of entitlement to service connection for obstructive sleep apnea and sinusitis.  The rating decision also denied the Veteran's claims of entitlement to service connection for rhinitis and migraine headaches.  The Veteran filed a timely notice of disagreement (NOD) in February 2016 and a statement of the case (SOC) was issued in September 2016.  The Veteran submitted a VA Form 9 in October 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In final decisions issued in January 2002 and February 2002, the RO denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea. 

2.  The evidence received since the February 2002 rating action decision is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for obstructive sleep apnea.

3.  In a final decision issued in January 2002, the RO denied the Veteran's claim of entitlement to service connection for sinusitis. 

4.  Evidence added to the record since the January 2002 denial is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sinusitis.

5.  The most probative evidence of record shows that the Veteran's obstructive sleep apnea was not manifested during, or as a result of, active military service.

6.  The most probative evidence of record shows that the Veteran's allergic rhinitis was not manifested during, or as a result of, active military service.

7.  The most probative evidence of record shows that the Veteran's migraine headaches were not manifested during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The January 2002 and February 2002 rating decisions that denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The January 2002 rating decision that denied the Veteran's claim of entitlement to service connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA's duty to notify was satisfied by the information provided on the Fully Developed Claim application that the Veteran signed and submitted in October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private records and examination reports, and the statements from the Veteran.

II.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

The Veteran's claim of entitlement to service connection for sleep apnea was originally denied by rating decisions in January 2002 and February 2002, and his claim of entitlement to service connection for sinusitis was originally denied by a January 2001 rating decision.  The RO denied the claim of entitlement to service connection for sleep apnea because there was no evidence of any significant sleep related breathing disturbance that was incurred in or caused by service.  The RO denied the claim of entitlement to service connection for sinusitis because it was determined that no chronic disability or permanent residual was shown.  The RO notified the Veteran of its decisions in January 2002 and February 2002, but he did not initiate an appeal of the rating decisions within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the January 2002 and February 2002 rating decisions became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  Accordingly, the claims may now be reopened and considered on the merits only if new and material evidence has been received since the time of the prior adjudications (in January 2002 and February 2002).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a request to reopen the claims for entitlement to service connection for sleep apnea and sinusitis in October 2014, and by a May 2015 rating decision, the RO essentially reopened the claim of entitlement to service connection for sleep apnea.  The RO declined to reopen the previously-denied claim of entitlement to sinusitis.  Regardless of whether the RO reopened the Veteran's claim of service connection for sleep apnea, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

With regard to the Veteran's claim to reopen the previously denied claim of entitlement to service connection for sleep apnea, the evidence added to the record since the last final denial includes VA treatment records showing that the Veteran has complained of and been diagnosed with sleep apnea.  The Veteran has also submitted statements indicating that his sleep apnea began during service and continued since.  The record also contains a VA examination (dated in January 2015) and an addendum opinion (provided in August 2016).  The VA examiner opined that, given the Veteran's increase in weight, the length of time between discharge and diagnosis, the negative sleep study soon after active duty service, and lack of documentation of symptoms of sleep apnea in his service treatment records, it is less likely than not that the Veteran's sleep apnea was caused by or incurred during his time in the service.  The examiner opined that the Veteran's sleep apnea was likely caused by his increase in weight and increasing age since completion of service.  The Board notes that, in providing a VA examination, the RO implicitly reopened the previously-denied claim of entitlement to service connection.  That is, the RO, by obtaining a VA examination and opinion, made an implicit determination that the duty to assist had been triggered.  As noted above, this duty is only triggered when new evidence has been received that, when considered with the evidence already of record, raises a reasonable possibility of substantiating the claim.  Thus, by obtaining a VA opinion, the RO implicitly recognized that the new and material evidence had been received.  See Shade, 24 Vet. App. 110 (2010).  However, as discussed above, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.  

The Board finds that this evidence was not previously on file at the time of the RO's February 2002 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a current disability, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for obstructive sleep apnea, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for obstructive sleep apnea is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

With regard to the Veteran's claim to reopen the previously denied claim of entitlement to service connection for sinusitis, the evidence received since the last final denial includes VA treatment records.  The record also includes the Veteran's statements.  In his February 2016 NOD and his October 2016 VA Form 9, he reported that he began having problems with his sinuses after he was denied bedding and had to sleep on a "dirty mattress."  He stated that he had never suffered with any of his conditions prior to service, but that he has had issues ever since.  

In this case, the evidence related to the claim of entitlement to service connection for sinusitis obtained since the last final denial is new, as it was not previously associated with the record.  However, the evidence does not raise a reasonable possibility of substantiating the claim.  The evidence also does not show a current sinusitis disability.  In this regard, the Board notes that the Veteran was diagnosed with acute sinusitis in service, but it was shown to have completely resolved in service.  The Board recognizes that the Veteran's statements about his sinusitis and his belief that he has a current sinusitis disability that is related to his period of service were not previously considered.  However, the evidence is not sufficient to raise a reasonable likelihood of substantiating the claim.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis. 

III.  Service Connection 

The Veteran seeks entitlement to service connection for obstructive sleep apnea, allergic rhinitis, and migraine headaches.  

Legal Criteria 

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




General Factual Background - Service Medical Records 

The Veteran's service treatment records include a note that showed the Veteran had been treated for acute sinusitis in June 1998.  However, a CT examination in August 1998 revealed the Veteran's condition had completely clinically and radiographically resolved.  A January 1999 chronological record of medical care shows that the Veteran denied lung disease, persistent cough, and heart trouble.  But, he endorsed a history of shortness of breath.  In June 2000, a medical examination revealed that the clinical evaluation was normal for all systems except the Veteran's feet.  The examiner noted pes planus.  The June 2000 report of medical history shows that the Veteran endorsed sinusitis, head injury, and pain or pressure in chest.  He denied chronic or frequent colds, hay fever, and asthma.  In explaining the problems he endorsed, he indicated that he was treated for acute sinusitis.  With regard to his complaint of head injury, the Veteran reported that he had fallen down a ladder well.  In an April report of medical history, the Veteran denied frequent or severe headaches, hay fever or allergic rhinitis, head injury, and asthma.  He endorsed sinusitis, shortness of breath, and pain or pressure in chest.  In a separation report of medical history in June 2001, the Veteran documented complaints of flat feet, sinusitis, hearing problems, and back pain.  He denied chronic or frequent colds, and hay fever.  During the June 2001 separation examination, there was no abnormality noted with regard to the Veteran's lungs and chest or any other system but his feet.  

Sleep Apnea - Factual Background and Analysis 
 
In December 2001, the Veteran was afforded a VA examination.  During the examination, the Veteran stated that he was removed from his shipside duties due to his loud snoring.  He also reported that he had maxillary sinusitis.  He stated that he could not sleep on his back and complained of daytime sleepiness.  The examiner noted that the Veteran's sinusitis was treated in 1998 with drainage and medication and the Veteran reported that he took Sudafed daily.  There were no significant findings related to the Veteran's paranasal sinuses, but the examiner noted a diagnosis of obstructive sleep apnea.

An examination was performed one week later at a sleep disorder center.  The Veteran related his problems to 1998 when he developed a sinus infection due to sleeping on a dusty mattress.  He said that he was hospitalized for antibiotics and for draining procedures done on the sinuses and then was followed by an ear, nose, and throat specialist for about six months afterwards.  After that time, he reported recurrent stuffiness on the right side of his nose and that the nasal obstruction had affected his sleep.  He stated that he was never able to sleep on his back and usually slept on his stomach or on his side.  He stated that if he slept on his right side, he developed right sided nasal obstruction that sometimes woke him up.  The Veteran reported a history of snoring, but he stated that he thought it only occurred when his nose was blocked.  The Veteran reported that his bedtime was between 2:00 and 2:30 in the morning and that it took him about an hour to fall asleep.  Then, he stated once he was asleep, he slept until his rise time between 9:00 and 9:30 in the morning.  The Veteran stated that he felt tired and groggy when he first woke up and that two or three days out of the week, he had a bitemporal headache upon awakening, which lasted until he took an aspirin.  He stated that his mouth was dry when he woke up; he denied ever being awoken by snoring but that on occasion, he had awakened with a sense of choking and because of excessive mouth dryness.  The Veteran complained of daytime somnolence and that it was worst until about noon, and even after that he got sleepy in quiet or sedentary situations.  He denied cataplexy, sleep paralysis, and hypnagogic hallucinations.  The Epworth sleepiness score was 12 and the Stanford sleepiness scale score was 6.  The examiner noted that the Veteran's symptoms were suggestive of obstructive sleep apnea with excessive snoring, excessive daytime somnolence, and nonrestorative sleep.  The Veteran was scheduled for an overnight polysomnogram.  

The polysomnogram was provided in January 2002.  The examiner noted that there was no evidence on the study of any significant sleep related breathing disturbance.  The examiner noted that further evaluation for gastroesophageal reflux may be indicated and that management of periodic leg movements may have been beneficial to assess its effect on daytime alertness.  

The Veteran submitted statements with his February 2016 NOD and his October 2016 VA Form 9 indicating that he first began to experience the symptoms of sleep apnea in service, to include as due to having to sleep on a "dirty mattress" and that these conditions have continued ever since.

January 2015 VA treatment records confirm a diagnosis of obstructive sleep apnea after the Veteran completed a sleep study.

The Veteran was afforded a VA examination concerning his sleep apnea in August 2016.  The examiner reviewed the claims file and the VA treatment records.  The examiner noted that a recent sleep study showed a current diagnosis of obstructive sleep apnea.  The examiner noted that the Veteran was diagnosed with moderate obstructive sleep apnea in January 2015 after a polysomnogram.  The examiner noted that, at enlistment, the Veteran's weight was 209 pounds and he had a body-mass-index of 29.6, which is considered overweight.  On separation, the Veteran's weight was 200 pounds and his body-mass-index was 28.3, which is also considered overweight.  The examiner noted that the Veteran had a negative sleep study in December 2001, at which time his weight was 225 pounds, with a body-mass-index of 31.4.  This, the examiner noted, was within one year of service.  Then, the Veteran underwent another sleep study, approximately 15 years after his separation from service.  At the time of the new sleep study, his weight was 288 pounds, and his body-mass-index was 40, which is considered obese.  The examiner noted that after reviewing and considering all of the available evidence, the Veteran's weight was stable during service and there were no obstructive sleep apnea-related complaints in the military medical record.  Instead, the Veteran had a negative sleep study within one year of separation.  The examiner noted that the Veteran had substantial weight gain since separation.  The examiner also noted that 15 years had elapsed since the Veteran's separation.  The examiner indicated that weight gain and increasing age are two of the strongest risk factors for developing obstructive sleep apnea.  The examiner cited to a medical treatise that noted that obesity, gender, age, menopause, familial factors, craniofacial abnormalities, and alcohol are the risk factors for sleep apnea.  Therefore, given the Veteran's increase in weight, the length of time between discharge and diagnosis, the negative sleep study soon after active duty service, and the lack of documentation of sleep apnea symptoms in the service treatment records, the examiner opined that it is less likely than not that the Veteran's sleep apnea was caused by or incurred during his time in service.  The examiner stated that the Veteran's sleep apnea was likely caused by his massive increase in weight and his increasing age since separation.  

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records that confirm current diagnosis of obstructive sleep apnea.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Board notes that the Veteran did not complain of any problems related to his sleep or respiration during sleep during his active service.  The Board recognizes that the Veteran complained of snoring in service, the Board concedes that the Veteran is competent to provide evidence related to his in-service snoring.  However, to the extent that sleep apnea requires a medica diagnosis, the Board finds that the Veteran's statements that he snored in service are not sufficient to establish an in-service incurrence of sleep apnea.  The Veteran also stated that he only snored when he had nasal congestion.  Further, as noted above, the Veteran was not diagnosed with sleep apnea during his first sleep study, which was performed within one year of service.  Instead, the examiner found that the Veteran's restlessness was potentially related to his gastrointestinal system or to his leg movements.  

The Board will next address the question of whether the evidence demonstrates that the Veteran's sleep apnea is related to his military service.  Based on the foregoing evidence, the Board finds that the competent and probative medical evidence does not establish that the Veteran's current diagnosis of obstructive sleep apnea is related to or was incurred during his period of active duty service.  In so finding, the Board notes the August 2016 VA examiner provided the opinion that the Veteran's sleep apnea is not at least as likely as not related to his period of service.  

In this regard, the Board finds the VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the August 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record as well as medical treatise information.  The examiner noted the Veteran's history and complaints but opined that the current disability is unrelated to the Veteran's period of service.  Furthermore, the conclusions are consistent with the evidence of record, including service and VA treatment records, which show no complaints or treatment for sleep apnea during service or at separation, to include the sleep study provided within one year of the Veteran's separation from service.  The examiner demonstrated a detailed understanding of the record, including the lay testimony, but ultimately reached the conclusion that the Veteran's current sleep apnea is not related to his period of service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner provided a solid discussion of the Veteran's contentions, the objective medical history of his sleep apnea, to include the earlier sleep study results, and a conclusion with sound reasoning that was based, in part, on medical treatise information.  

The Board recognizes that the Veteran has contended during his appeal that his current sleep apnea is related to the snoring issues he asserts he had in service.  The Veteran is competent to report symptoms of snoring, difficulty sleeping on his back, and waking himself up with choking or dry mouth.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As noted, the Veteran's service treatment records are absent complaints regarding snoring in service.  He denied any problems at separation and there were no abnormalities noted in the clinical evaluation at separation, either.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty, and was given ample opportunity to report any chronic problems related to snoring during service and at separation.  The Board notes that the Veteran sought treatment for other respiratory disorders (including acute sinusitis) during service, which illustrates the Veteran's willingness to seek treatment for that sort of problem.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  The Board also notes that a sleep study performed within one year of discharge did not find a diagnosis of sleep apnea.  Therefore, the service treatment records, separation examination report and history report, and treatment records for the first year after service are accepted as the credible and accurate account of any sleep apnea during that period of time.  Accordingly, the Board cannot find that there is competent and credible evidence of sleep apnea affecting the Veteran during service, at separation, or for the first year following discharge.

Additionally, the Board acknowledges the Veteran's assertions throughout his appeal that his sleep apnea is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms of snoring, trouble sleeping on his back, dry mouth, snoring, and daytime sleepiness, any opinion regarding whether his sleep apnea is related to his military service requires medical expertise that the Veteran has not demonstrated because sleep apnea can have many diagnoses and causes, as made clear by the citation to medical literature by the August 2016 VA examiner, and medical expertise is required to determine the diagnosis and etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his sleep apnea is related to his period of service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's sleep apnea was present in service or is a result of service.  The Board has considered the Veteran's assertion that his current sleep apnea is related to service.  However, the August 2016 VA examiner who examined the Veteran and reviewed his claims file concluded that the Veteran's current sleep apnea is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's sleep apnea is related to his military service.  Accordingly, service connection is not warranted for sleep apnea on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Allergic Rhinitis and Migraine Headaches - Factual Background and Analysis 

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records that confirm current diagnoses of allergic rhinitis and migraine headaches.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence shows that the Veteran was treated for acute sinusitis in service, but there is no complaint, treatment, or diagnosis of or related to allergic rhinitis, or migraine headaches during service.  

The Veteran has submitted statements with his February 2016 NOD and his October 2016 VA Form 9 indicating that he first began to experience the symptoms of allergic sinusitis and migraine headaches in service, to include as due to having to sleep on a "dirty mattress" and that these conditions have continued ever since.

The Board notes that the Veteran has not been afforded a VA examination for his claims of entitlement to service connection for allergic rhinitis or migraine headaches because there is nothing on file which relates his allergic rhinitis or migraine headaches to service other than the Veteran's general statement of such contended relationship.  Throughout the Veteran's period of active service, he sought treatment for many complaints, none of which described any problems related to allergic rhinitis or migraine headaches-he expressly denied these conditions in the April 2000 report of medical history as well.  Additionally, at separation, he was provided a clinical evaluation that showed all systems to be normal.  Further, as noted above the Veteran has been advised that he should submit any documentation in support of his claim, but he has not done so.  In the absence of credible evidence of an in-service event, there is no reasonable possibility that a medical opinion can substantiate the claim.  The Veteran's generalized, conclusory statement that his allergic rhinitis or migraine headaches are related to service does not meet the requirement that the disability may be associated with the veteran's service or low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion was not triggered.

The remaining inquiry is whether the evidence demonstrates the incurrence of allergic rhinitis or migraine headaches in service, to include whether they are related to the mattress the Veteran slept on during seaman school.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's allergic rhinitis or migraine headaches are related to his military service.

The Board acknowledges the Veteran's assertions that he has suffered from allergic rhinitis and migraine headaches in service and since service.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his allergic rhinitis and migraine headaches are not credible.

As noted, the Veteran's service treatment records do not show any documented evidence of allergic rhinitis or migraine headache symptoms in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems unrelated to allergic rhinitis and migraine headaches during active duty and was given ample opportunity to report any problems related to allergic rhinitis or migraine headaches or associated symptoms during service.  Again, he expressly denied these conditions on a report of medical history dated in April 2000.  At separation, the Veteran was given an examination and the objective clinical evaluation did not find any abnormalities related to allergic rhinitis (and the Veteran's acute sinusitis had completely resolved with no noted sequelae) or migraine headaches or any associated problems.  Instead, there is no notation of any problems related to allergic rhinitis or migraine headaches until many years after his period of active service.  In this regard, the Board notes that the Veteran did not include the claims of entitlement to service connection for allergic rhinitis or migraine headaches in his initial claim of entitlement to service connection filed soon after his separation from service.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, which indicates that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his allergic rhinitis and migraine headaches are related to his military service.  Specifically, he believes that his condition is related to the bedding he slept on upon entrance to service.  He stated in his October 2016 VA 9 that he woke up with a maxillary sinus infection from his dirty mattress the day after he arrived at seaman school.  He also stated that he has had problems ever since.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of allergic rhinitis or migraine headaches, to include whether it is related to a dirty mattress, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed asthma is related to his military service requires medical expertise that the Veteran has not demonstrated because allergic rhinitis and migraine headaches can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The Board has also determined that the Veteran's assertions have been deemed not credible.  As such, the Board assigns no probative weight to the Veteran's assertions that his current allergic rhinitis or migraine headaches are related to his period of service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed allergic rhinitis or migraine headaches were present in service.  While the Veteran asserts that his current allergic rhinitis and migraine headaches are related to service, the most probative evidence does not establish a nexus between the Veteran's period of service and the current disability.  Accordingly, service connection is not warranted for allergic rhinitis or migraine headaches on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for obstructive sleep apnea is reopened.

As new and material evidence has not been received, the claim of entitlement to service connection for sinusitis is not reopened and the appeal is denied.

Entitlement to service connection for obstructive sleep apnea is denied.  

Entitlement to service connection for allergic rhinitis is denied.  

Entitlement to service connection for migraine headaches is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


